 UNIVERSITY SAND & GRAVELUniversity Sand & Gravel, Inc. and Richard E.HubbellUniversity Sand & Gravel, Inc. and James E. Shaw,Petitioner and International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union No. 65,. Cases3-CA-11160 and 3-RD-77727 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 January 1984 Administrative Law JudgeEdwin H. Bennett issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel submitted an an-swering brief to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UniversitySand & Gravel, Inc., Brooktondale, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.IT IS FURTHER ORDERED that Case 3-RD-777 besevered from the proceedings herein, and that thecase be remanded to the Regional Director forRegion 3 for further proceedings.IT IS FURTHER ORDERED the the Regional Direc-tor for Region 3 shall, pursuant to the NationalLabor Relations Board Rules and Regulations,within 10 days from the date of this Order, openand count Richard E. Hubbell's ballot and thereaf-ter prepare and serve on the parties a revised tallyof ballots, on the basis of which he shall issue theappropriate certification.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent further contends that the judge was biased in that heprejudged the issues before him. We have carefully reviewed the entirerecord and the judge's decision in light of the Respondent's contentionsand conclude that the contentions are without merit.270 NLRB No. 18DECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT, Administrative Law Judge. Thisproceeding was heard in Ithaca, New York, on July 18and 19, 1983. The charge was filed by Richard E. Hub-bell on August 4, 1982, and the complaint, which issuedon March 4, 1983, alleges that University Sand &Gravel, Inc. (herein called Respondent) laid off and hasfailed and refused to recall Hubbell because of activitieson behalf of International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers Local UnionNo. 65 (herein called the Union), in violation of Section8(a)(3) and (1) of the Act.The representation case was consolidated for hearingwith the complaint by an order dated April 4, 1983, be-cause Hubbell's ballot in a decertification election con-ducted on March 24, 1983, was challenged by the Boardand it is a determinative vote, one vote having been castfor, and one against, union representation.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,I make the followingFINDINGS OF FACT1. JURISDICTIONRespondent, incorporated under New York law, main-tains its principal office and place of business at Lansing,New York, and a plant and place of business at Brook-tondale, New York, where it is, and has been at all timesmaterial herein, engaged in the production, sale, and dis-tribution of sand, gravel, and related products. Respond-ent annually sells and delivers such goods and materialsvalued in excess of $50,000 to several New York Stateenterprises which themselves are directly engaged ininterstate commerce. The complaint alleges, Respondentadmits, and I find that it is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct. Further, it is admitted and I find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II. THE UNFAIR LABOR PRACTICESA. BackgroundIn 1971 Louis Ettinger, a principal owner of severalfamily owned businesses,' asked Glenn Strauf, a vicepresident in one of the companies, and in charge of oper-ations of all the Ettinger enterprises, to find another busi-ness which Ettinger could purchase. Strauf, who retiredin July 1980, arranged for Ettinger's purchase of Re-spondent, whose employees then were represented bythe Union, a status which continued thereafter.The record is not entirely clear as to the extent of the companiesowned by the Ettinger family. It appears that at least Highway Materials.Cayuga Services, University Sand & Gravel, and Roto Salt are includedin this group.61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUntil the fall of 1982 Respondent also was engaged inthe production and sale of redi-mix concrete in additionto its sand and gravel business. That process entailedtransporting raw aggregate from Respondent's quarryand dumping it over a hopper where it then was fedalong a conveyor belt system through a feeder, acrusher, and various screens which washed and separat-ed the final product into five different aggregates, a por-tion of which was used to make cement for concrete.Respondent's quarry operation is seasonal, closing inNovember and reopening around the first of April. How-ever, the quarry produced and stored sufficient quantityof aggregate to maintain the concrete business for theentire year. Although quarry (or plant) employees werelaid off during the winter shutdown, truckdrivers, whotransported the concrete, were generally laid off only fora brief period or not at all.In 1980 Respondent began a gradual elimination ofredi-mix concrete portion of its business. Sometime in1982, pursuant to a decision made in December 1981 orJanuary 1982, Respondent finally terminated its produc-tion of redi-mix concrete although it continued to com-plete deliveries on preexisting orders into October of thatyear. Eventually, the four or five redi-mix trucks weresold or retired from service and the redi-mix driverswere terminated.In any event, as of early February 1982, Respondenthad only three unit employees, Hubbell, who was active-ly at work and was the most senior employee, and twoemployees on seasonal layoff: James Shaw (the Petitionerin the decertification case) and Walter Parker. Hubbellhad worked for Respondent since 1964 as a concretetruckdriver and had been union steward since 1975. Priorto the alleged discriminatory layoff on February 5, 1982,he only had been laid off briefly during Christmas in1980 and 1981. During his period of employment he hadbeen assigned maintenance and cleaning work in theplant whenever there had been insufficient driving work,which generally occurred during the winter months.Shaw worked the upper end of the loader, and did weld-ing, mechanical, and repair work. He had been laid offevery winter, usually in November, and recalled in Feb-ruary or March. Parker, a 17-year employee, had begunemployment as a driver. In 1980 he became primarily aplant employee who performed essentially unskilledlabor loading the hopper with stone and gravel whilecontinuing to drive a truck on occasion.The management team in 1982 consisted of SusanOakes, president, and John Rodgers, plant manager.Oakes is a daughter of the elder Ettinger and she as-sumed the role of president in April 1980 succeeding abrother who had held that position since 1977 followingthe death of their father.B. The Alleged Violation1. The plan of actionAbout the time Oakes became president she had a dis-cussion with Strauf concerning the possibility of gettingrid of the Union. Strauf credibly testified that Oakesasked him how he had eliminated the union at another ofthe family's concerns, a reference to a unionized oper-ation where, Strauf explained, he eliminated union sup-porters and so reduced the work force that the unionabandoned its interest rather than face a decertificationelection. He proceeded to tell Oakes that it would benecessary to terminate the "strong [union] men" in Re-spondent and obtain 30 percent in favor of a decertifica-tion vote. Oakes inquired if Hubbell, the union steward,was considered a strong union man as reported by herbrother. Strauf answered affirmatively and Oakes there-upon instructed him to terminate Hubbell's employmentat the first opportunity.Strauf further testified that 3 or 4 weeks later Oakesagain mentioned firing Hubbell. This conversation oc-curred as a result of an anonymous complaint to a gov-ernment agency concerning the removal of fresh drink-ing water from the quarry and plant areas. Oakes cor-rectly suspected that this complaint had been filed byHubbell and informed Strauf that if he did not have suffi-cient reason to terminate Hubbell then she would. Ap-proximately I month later Oakes again complained aboutHubbell's continued employment with Respondent. Onthis occasion Strauf was requested by Oakes to performbargaining unit work during an unusually busy day.Strauf consented, but when Hubbell protested that anemployee should be recalled from layoff, Strauf relentedand adopted Hubbell's demand. When Oakes was in-formed of this incident she told Strauf, "I thought youwere going to get rid of him (Hubbell] and then we canrun this thing ourself instead of the Union."In crediting Strauf's testimony I am mindful that sincehis retirement he has been embroiled in several contro-versies and legal actions with Respondent and his mo-tives for appearing as a witness might be less than pris-tine. Nevertheless, his high management position certain-ly placed him in a position of confidence to Oakes who,as the new chief executive, reasonably might have beenexpected to seek the advice, in any number of areas,from an "old trusted hand" who had served her fatherwell. More importantly, Oakes did not deny Strauf's ac-count of the various conversations, testifying only thatshe did not recall them. From my observation of Oakes Ibelieve she was not disposed to deny outright that whichshe knew to be true, particularly such specific events astestified to by Strauf. Finally, the subsequent treatmentof Hubbell, as discussed more fully below, notably theinsubstantial justification profferred for refusing toemploy him, lends credence to these earlier conversa-tions.2. The opportunity to actOn February 5, 1982, Hubbell observed a noncompanytruck being loaded with concrete and complained of thisto John Rodgers, the plant manager. In Rodgers' pres-ence he called the Union's business agent to inform himof the situation. At the end of the workday, and withoutany prior notice, Rodgers told Hubbell he was laid offand that the concrete operations were closing. He neverwas recalled although, as noted, he was the most senioremployee with 18 years on the job who had performedmaintenance and plant work during periods when therewas a reduced need for driving work. Oakes' reaction to62 UNIVERSITY SAND & GRAVELHubbell's complaint was to file her own complaint withthe Union, charging that Hubbell, by complaining to theUnion, had violated the collective-bargaining agreement.Respondent asserts that Hubbell's layoff was incidentto its phasing out the redi-mix concrete operation.Indeed, and as noted above, the record fully supportsRespondent's position that since about 1980 it had sub-stantially reduced that portion of its business with a con-comitant reduction in the number of drivers employed.Oakes and Rodgers testified that the decision to finallyterminate the redi-mix business was reached in January1982, although Rodgers also placed conversations withOakes in this respect as having occurred in December1981. Their testimony on this issue was vague and uncer-tain but clearly that decision was not made even remote-ly close to Hubbell's layoff on February 5, 1982. But, italso is clear that no new concrete business was enteredinto in 1982 and that during that year Respondent's redi-mix operation was limited to completing deliveries onpreexisting orders. Nor does the General Counsel allegethat Respondent violated the Act by eliminating the con-crete portion of its business which was realized with cer-tainty by October 1982.On February 8, 1982, Shaw was recalled, followed byParker's recall several weeks later. Shaw, without doubt,had mechanical skills Hubbell did not possess. Shawcould weld, repair equipment, and do skilled mechanicalwork, and on his recall he set about preparing the plantfor spring production. I find the work Shaw performedon his recall required skills and abilities not possessed byHubbell and that Hubbell was not capable of doing thatwork. In prior years, Shaw (a witness called by Re-spondent) had been recalled in March to do this work,but, as he explained, he required additional time in 1982because of the absence of drivers to lend a hand.Respondent defended its recall of Parker, rather thanHubbell, on the assertion that the former was a moreskilled plant worker. Parker's uncontradicted and credi-ble testimony establishes that until 1980 he had been adriver and since that time a quarry worker. On his recallhe did assist Shaw in readying the plant equipment buthe also drove the cement truck until the fall on occasion.Having been a coworker of Hubbell's for 17 years, hecategorically denied having any greater or special me-chanical skills than that possessed by Hubbell. Further,he testified that repair work was not his primary func-tion. Both Parker and Hubbell testified credibly, andwithout substantial refutation, that over the years Hub-bell had performed mechanical and repair work onequipment similar to that which Parker was required todo as a plant worker.Significantly, Rodgers, a relatively new and inexperi-enced plant manager without mechanical skills himself,conceded that he made no effort to ascertain the level ofHubbell's mechanical abilities prior to recalling Parker. Ifmore need be said on the subject, we need only look toParker's replacement upon his retirement in May 1983.One Joseph Clair was hired and given 1 day of trainingby Respondent. There is no evidence that Clair has anyspecial mechanical ability or that Respondent was con-cerned if he had such skills. In the 3 months Clair hasbeen on the job he has not been assigned any mechanicalwork. Respondent has not explained why it did notrecall Hubbell instead of hiring Clair.111. ANALYSISA. The Complaint CaseThe initial inquiry under the Board's Wright Linestestfor determining an 8(aX3) violation, such as is involvedhere, is whether or not the General Counsel has made aprima facie showing to support an inference that Hub-bell's protected conduct was a motivating factor in hislayoff or his discharge. In my opinion, a preponderanceof the evidence unmistakably establishes that Respondentwas unlawfully motivated when it laid off, hereinaftertermed discharged, Hubbell and thereafter failed to recallhim.Hubbell had been a vocal and active union steward atRespondent for approximately 7 years. Since April 1980when Oakes assumed the presidency of Respondent,Hubbell had complained about Respondent's activities togovernment agencies, the Union's business agent, andRespondent's plant manager. It is undisputed that Oakeswas aware of these activities and visibly irritated bythem, going so far as to file a protest with the Unionabout Hubbell at the time of his discharge. On a numberof occasions, Hubbell's actions had forced Respondent toalter its operations, further annoying Oakes who ex-pressed the desire to fire him in order to rid Respondentof the Union entirely. Indeed, Oakes had sought to elimi-nate the Union from the inception of her presidency andinstructed Respondent's vice president, Strauf, on threeseparate occasions, to find an excuse to fire Hubbell.Thus, the evidence of hostility and animus is conclusiveand overwhelming.The timing of the discharge is further compelling evi-dence in concluding that Hubbell's protected activitymotivated his discharge. Hubbell was fired on the veryday that he complained to Respondent's plant managerand the Union's business agent about an alleged contract-ing out of bargaining unit work at a time when Respond-ent was in the process of eliminating a portion of its busi-ness. Oakes of course learned of this incident and Hub-bell was fired that same day, without any advancenotice.Without more the foregoing, i.e., Hubbell's union ac-tivities, Respondent's animus towards the Union andHubbell personally, the suspicious timing of the dis-charge, and the expressed directives by Oakes to fireHubbell because of his union activity present a primafacie case of an 8(aX3) and (1) violation. Accordingly,the Wright Line test shifts the burden to Respondent toestablish by a preponderance of the evidence that itwould have fired Hubbell and not recalled him for legiti-mate business reasons even absent his union activities.Respondent's defenses fail this test.Respondent contends that Hubbell's discharge resultedfrom the economically motivated closing of the redi-mixconcrete business. Both Oakes and Rodgers testified thatthe decision to terminate the concrete business and theWright Line, 251 NLRB 1083 (1980).63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDimplementation thereof was a gradual one. In light ofthis, it is incumbent on Respondent to link its phaseoutof the redi-mix business to Hubbell's discharge on Febru-ary 5, 1982. This it has not even attempted to do, for therecord discloses no significant change in its methods ofdoing business throughout the entire year of 1982, or atleast until October. Although Hubbell was the last re-maining driver employed by Respondent the only eventof any consequence occurring at the time of his dis-charge which might logically explain that action wasHubbell's complaint to the Union that day, and Oakes'demonstrated annoyance by it.Further diminishing the force of its "business justifica-tion" is the fact that Respondent continued to make redi-mix deliveries until October 1982. While these may havebeen sporadic, it was Hubbell's work and if Respondenthad followed past business practices Hubbell would havebeen assigned other work when not driving. Indeed,throughout January 1982, Hubbell was utilized preciselythat way. Respondent's argument that Parker and there-after Clair were more versatile and therefore more usefulthan Hubbell not only is unsupported by the evidence,but directly contradicted by it. Parker and Clair essen-tially were unskilled laborers and, to the extent Parkerassisted in certain mechanical or repair work, it waswork that Hubbell equally was capable of performing,and had performed.It is unimportant that Parker was not recalled untilseveral weeks after Hubbell's discharge. Initially, I haveconcluded the discharge was unlawfully motivated. Sec-ondly, Hubbell's prior work experience would havemade him quite suitable to assist Shaw, when not driv-ing, on Shaw's recall immediately following the dis-charge. Finally, the recall of Parker in place of Hubbell,under the circumstances described above, serves only tostrengthen the case for a discriminatory discharge ratherthan to invalidate it.Accordingly, I conclude that Respondent violatedSection 8(aX3) and (1) of the Act by firing Hubbell onFebruary 5, 1982, and thereafter by failing to recall him.In view of this conclusion it follows that even if Re-spondent had sustained its burden with respect to the dis-charge of Hubbell on February 5, 1982, its failure torecall him when it recalled Parker, at the very latest,would have constituted a separate violation because Iconsider that action pretextual.B. The Challenged BallotAs stated above, the Board agent challenged the ballotof Hubbell because the validity of his vote as an employ-ee is dependent on the disposition of the complaint.Having found that Respondent violated Section 8(a)(3)and (1) of the Act by discharging Hubbell, his status asan employee of Respondent at the time of the election isestablished, and thus he was eligible to vote in the elec-tion. Accordingly, I recommend that his ballot beopened and counted.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Teamsters, Chauffeurs, Warehousemen and Helpers,Local Union No. 65, is a labor organization within themeaning of the Act.3. By discriminatorily discharging and refusing to rein-state its employee Richard Hubbell because of his activi-ties on behalf of the Union, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. The challenge to the ballot of Richard E. Hubbellcast by him in the election conducted on March 24,1983, in Case 3-RD-777, shall be overruled and hisballot shall be opened and counted.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the purposes ofthe Act. Having found that Respondent discharged andfailed to recall Richard E. Hubbell in violation of Sec-tion 8(a)(1) and (3) of the Act, I shall recommend thatRespondent be ordered to offer Hubbell immediate andfull reinstatement to his former position of employmentor, if that position is not available, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges previously enjoyed.I shall also recommend that Respondent be ordered tomake Hubbell whole for any loss of earnings he mayhave suffered from the date of his discharge, February 5,1982, to the date he is offered reinstatement. His loss ofearnings shall be computed in the manner prescribed inF. W. Woolworth Co., 90 NLRB 289 (1950), and shall in-clude interest as set forth in Isis Plumbing Co., 138NLRB 716 (1962), and Florida Steel Corp., 231 NLRB651 (1977).I shall also recommend that Respondent expunge fromits files any reference to the discharge of Hubbell andnotify him in writing that it has done so, and that evi-dence of this discharge will not be used as a basis forfuture personnel action against him. Sterling Sugars, 261NLRB 472 (1982).Having found that Hubbell retained his status as anemployee because his discharge violated the Act, it fur-ther is recommended that his ballot cast and challengedin the election conducted in Case 3-RD-777 on March24, 1983, be opened and counted and that a revised tallyof ballots be issued.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended3s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.64 UNIVERSITY SAND & GRAVELORDERThe Respondent, University Sand & Gravel, Inc.,Brooktondale, New York, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Discharging, laying off, or otherwise discriminatingagainst employees in regard to hire or tenure of employ-ment, or any term or condition of employment becauseof their activities on behalf of International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers,Local Union No. 65, or any other union.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer to Richard E. Hubbell immediate and full re-instatement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges, inthe manner set forth in the section of this decision enti-tled "The Remedy."(b) Make whole Richard E. Hubbell who was dis-charged on February 5, 1982, for any loss of pay he mayhave suffered by reason of Respondent's unlawful activi-ty in accordance with the section of this decision entitled"The Remedy."(c) Expunge from its files any reference to the dis-charge of Richard E. Hubbell on February 5, 1982, andnotify him in writing that this has been done, and thatevidence of this unlawful discharge will not be used as abasis for future personnel action against him.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its places of business in Lansing, New York,and Brooktondale, New York, copies of the attachednotice marked "Appendix."4Copies of the notice, onforms provided by the Regional Director for Region 3,after being duly signed by Respondent's representative,shall be posted by it, in conspicuous places, including all4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tionsl Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that the Board overrulethe challenge to the ballot cast by Richard E. Hubbell inthe election conducted in Case 3-RD-777 on March 24,1983, and order his challenged ballot be opened andcounted, and that a revised tally of ballots be issued.Further, that this case be severed and remanded to theRegional Director of Region 3 for such proceedings tobe conducted as soon as feasible under the circumstancespresent herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, it has beenfound that we have violated the National Labor Rela-tions Board and we have been ordered to post thisnotice.WE WILL NOT discharge, or otherwise discriminate,against our employees because of their activities, onbehalf of Teamsters, Chauffeurs, Warehousemen andHelpers, Local Union No. 65, or any other union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL offer Richard E. Hubbell immediate and fullreinstatement to his former position or, if that job nolonger exists, to a substantially equivalent position with-out prejudice to his seniority or any other rights andprivileges, and make him whole, with interest, for anyloss of earnings he may have suffered because of our dis-criminatory conduct against him.WE WILL expunge from our files any reference to thetermination of Richard E. Hubbell, and we will notifyhim that this has been done and that evidence of this un-lawful termination will not be used as a basis for futurepersonal actions against him.UNIVERSITY SAND & GRAVEL, INC.65